SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March __,
2010, by and among PROLOR Biotech, Inc., a Nevada corporation with headquarters
located at 3 Sapir Street, Weizmann Science Park, Nes-Ziona, Israel 74140 (the
“Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”).
 
BACKGROUND
 
A.           The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
B.           Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of the common stock, $0.00001 par
value, of the Company (the “Common Stock”), set forth across from such
Investor’s name on the Schedule of Investors (which aggregate amount for all
Investors together shall collectively be referred to herein as the “Common
Shares”).
 
C.           The Company may elect at its sole discretion to offer and sell
additional shares of Common Stock in one or more closings shortly after the
Closing Date on substantially identical terms to those contained in this
Agreement, subject to then-current pricing of such shares and terms and
conditions in respect of a placement agent.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as practical; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Company to dispose of or make
any change to its business, expend any material funds or incur any other
material burden.
 

--------------------------------------------------------------------------------


“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.
 
“Closing Date” means the second (2nd) Trading Day after the date on which this
Agreement has been executed and delivered by all parties hereto, unless on such
date the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than
those to be satisfied at the Closing) shall not have been satisfied or waived,
in which case the Closing Date shall be on the second (2nd) Trading Day after
the date on which the last to be satisfied or waived of the conditions set forth
in Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be satisfied at the
Closing) shall have been satisfied or waived.
 
“Common Shares” has the meaning set forth in the Preamble.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Greenberg Traurig, P.A. and Greenberg Traurig, LLP.
 
“Company Patent Applications” has the meaning set forth in Section 3.1(t).
 
“Contingent Obligation” has the meaning set forth in Section 3.1(aa).
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“8-K Filing” has the meaning set forth in Section 4.4.
 
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FDA” has the meaning set forth in Section 3.1(j).
 
“GAAP” has the meaning set forth in Section 3.1(g).
 
“Hazardous Materials” has the meaning set forth in Section 3.1(dd).
 
“Indebtedness” has the meaning set forth in Section 3.1(aa).
 
“Indemnified Party” has the meaning set forth in Section 6.2.
 
“Insolvent” has the meaning set forth in Section 3.1(h).
 
2

--------------------------------------------------------------------------------


“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
 
“Investor” has the meaning set forth in the Preamble.
 
“Investor Party” has the meaning set forth in Section 6.1.
 
“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition or prospects of the Company
and the Subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
any of the Transaction Documents, provided, that the following alone shall not
be deemed, in and of itself, to constitute a Material Adverse Effect:  changes
in general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes).
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(v).
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“PTO” has the meaning set forth in Section 3.1(t).
 
“Regulation D” has the meaning set forth in the Preamble.
 
“Required Approvals” has the meaning set forth in Section 3.1(gg).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
 
“Schedule of Investors” means the list of Investors attached hereto as Annex A.
 
3

--------------------------------------------------------------------------------


“SEC” has the meaning set forth in the Preamble.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Securities Act” has the meaning set forth in the Preamble.
 
“Shares” means shares of the Company’s Common Stock.
 
“Short Sales” has the meaning set forth in Section 3.2(i).
 
“Subsidiary” means the following subsidiaries of the Company: (i) Modigene Inc.,
a Delaware corporation, and (ii) ModigeneTech Ltd., an Israeli company.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction” has the meaning set forth in Section 3.2(i).
 
“Transaction Documents” means this Agreement, including the schedules, annexes
and exhibits attached hereto, and the Transfer Agent Instructions and each of
the other agreements or instruments entered into or executed by the parties
hereto in connection with the transactions contemplated by this Agreement.
 
“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the Company
Transfer Agent Instructions, in substantially the form of Exhibit B, executed by
the Company and delivered to the Transfer Agent.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Common Shares set forth across from such Investor’s name on the
Schedule of Investors, at a purchase price equal to $2.35 per Common Share.  The
date and time of the Closing and shall be 11:00 a.m., New York City Time, on the
Closing Date.  The Closing shall take place at the offices of the Company
Counsel.
 
4

--------------------------------------------------------------------------------


2.2           Closing Deliveries.
 
(a)           At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
 
(i)           a copy of the Company’s irrevocable instructions to the Transfer
Agent instructing the Transfer Agent to deliver one or more stock certificates,
inclusive of such restrictive and other legends as set forth in Section 4.1(b)
hereof, evidencing such number of Common Shares set forth on such Investor’s
signature page to this Agreement, registered in the name of such Investor;
 
(ii)           duly executed Transfer Agent Instructions acknowledged by the
Transfer Agent;
 
(iii)           a certificate of the Secretary of the Company, dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company and/or any committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Common Shares, (b) certifying the current versions of the
articles of incorporation, as amended and by-laws of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;
 
(iv)           a certificate of the Chief Executive Officer, Chief Operating
Officer or Chief Financial Officer of the Company, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Section 5.1(a) and
(b); and
 
(v)           a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Nevada, as of a date
within five (5) days of the Closing Date.
 
(b)           At the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:
 
(i)           the purchase price set forth across from such Investor’s name on
the Schedule of Investors in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing to such Investor by
the Company for such purpose;
 
(ii)           a completed and executed Investor Signature Page to this
Agreement;
 
(iii)           a completed version of the Stock Certificate Questionnaire
attached hereto as Exhibit A-1;
 
5

--------------------------------------------------------------------------------


(iv)           a completed and executed version of the Investor Certificate
attached hereto as Exhibit A-2; and
 
(v)           an executed lock-up agreement in the form attached hereto as
Exhibit C.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
 
(a)           Subsidiaries.  The Company owns or controls, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any Lien, and all issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.
 
(b)           Organization and Qualification.  The Company and each Subsidiary
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization, as applicable,
with the requisite legal authority to own and use its properties and assets and
to carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents,
as applicable.  The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery by the Company of each of the Transaction Documents to which it is
a party and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company, and no further consent or action is required by the Company, its
Board of Directors or its stockholders.  Each of the Transaction Documents to
which it is a party has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
6

--------------------------------------------------------------------------------


(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, as applicable, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement (including any Material Contract), credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right would not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or any Subsidiary is
subject (including, assuming the accuracy of the representations and warranties
of the Investors set forth in Section 3.2 hereof, federal and state securities
laws and regulations and the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject, including all
applicable Trading Markets), or by which any property or asset of the Company or
any Subsidiary is bound or affected, except to the extent that such violation
would not have or reasonably be expected to result in a Material Adverse Effect.
 
(e)           The Common Shares.  The Common Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens, except for customary and required restrictions on
transfer, and will not be subject to preemptive or similar rights of
stockholders (other than those imposed by the Investors).
 
(f)           Capitalization.  The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(f) hereto.  All outstanding shares of capital stock are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as disclosed in Schedule 3.1(f) hereto, the Company
did not have outstanding at March 4, 2010 any other Options, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock.  Except as set forth on
Schedule 3.1(f) hereto, and except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Common Shares will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.  To the
knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules 13D or 13G filed with the SEC pursuant to Rule 13d-1 of the Exchange
Act by reporting persons or in Schedule 3.1(f) hereto, no Person or group of
related Persons beneficially owns (as determined pursuant to Rule 13d-3 under
the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the outstanding Common Stock.  The Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
 
7

--------------------------------------------------------------------------------


(g)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension and has filed all reports
required to be filed by it under the Exchange Act with respect to the twelve
(12) months preceding the date of this Agreement.  Such reports required to be
filed by the Company under the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof, together with any materials filed by the Company under the
Exchange Act during the twelve (12) months preceding the date of this Agreement,
whether or not any such reports were required being collectively referred to
herein as the “SEC Reports” and, together with this Agreement and the Schedules
to this Agreement, the “Disclosure Materials”.  As of the date hereof, the
Company is not aware of any event occurring on or prior to the Closing Date
(other than the transactions contemplated by the Transaction Documents) that
requires the filing of a Form 8-K after the Closing.  As of their respective
dates (or, if amended or superseded by a filing prior to the Closing Date, then
on the date of such filing), the SEC Reports filed by the Company complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed (or, if amended or superseded by a filing prior to the Closing Date,
then on the date of such filing) by the Company, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing (or, if
amended or superseded by a filing prior to the Closing Date, then on the date of
such filing).  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All Material Contracts to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports.
 
8

--------------------------------------------------------------------------------


(h)           Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency.  Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports or in Schedule
3.1(h) hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would reasonably be expected
to result in a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or changed its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans and (vi) there
has not been any material change or amendment to, or any waiver of any material
right under, any Material Contract under which the Company or any of its assets
is bound or subject.  Except for the issuance of the Common Shares contemplated
by this Agreement, no event, liability or development has occurred or exists
with respect to the Company or its business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.  The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur on the Closing Date,
will not be Insolvent (as defined below).  For purposes of this Section 3.1(h),
“Insolvent” means (i) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total Indebtedness (as
defined in Section 3.1(aa)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
(i)           Absence of Litigation.  Except as disclosed in the SEC Reports,
there is no action, suit, claim, or Proceeding, or, to the Company’s knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary that (i)
would, individually or in the aggregate, have or be reasonably likely to result
in a Material Adverse Effect, (ii) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the Common
Shares, (iii) involves a claim of violation of or liability under any federal,
state, local or foreign laws governing the Company’s operations, including
without limiting the generality of the foregoing, laws regulating the protection
of human health, including without limiting the generality of the foregoing,
laws relating to the manufacture, processing, packaging, labeling, marketing,
distribution, use, inspection, treatment, storage, disposal, transport or
handling of the Company’s products, and regulated or hazardous substances, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder, all as
may be in effect from time to time and all successors, replacements and
expansions thereof, or (iv) involves injury to or death of any person arising
from or relating to any of the Company’s product. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.
 
9

--------------------------------------------------------------------------------


(j)           Compliance.  Except as would not, individually or in the
aggregate, have or be reasonably likely to result in a Material Adverse Effect,
(i)  neither the Company nor any Subsidiary is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement (including any
Material Contract) or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) neither the Company nor any Subsidiary is in violation of any
order of any court, arbitrator or governmental body, or (iii)  neither the
Company nor any Subsidiary is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation, all
applicable rules and regulations of the Food and Drug Administration (the
“FDA”), and all applicable laws, statutes, ordinances, rules or regulations
(including, without limitation, the Federal Food, Drug and Cosmetic Act of 1938,
as amended and similar foreign laws and regulations) enforced by the FDA or
equivalent foreign authorities.
 
(k)           FDA.  The preclinical and clinical trials conducted by or on
behalf of the Company that are described in the SEC Reports were and, if still
pending, are to the extent required by law being, conducted in all material
respects in compliance with all applicable current good laboratory practices,
Good Clinical Practice and local, state and federal laws, rules and regulations.
The descriptions of the results of such studies and trials contained in the SEC
Reports are accurate and complete in all material respects. The Company is not
aware of any studies, tests or trials, the results of which reasonably call into
question the studies, tests or clinical trials described or referred to in the
SEC Reports when viewed in the context in which such results are described and
the clinical state of development. The Company has not received any notices or
correspondence from the FDA or other governmental agency requiring the
termination, suspension or material modification of any clinical trials
conducted by, or on behalf, of the Company or in which the Company has
participated.
 
(l)           Title to Assets.  Neither the Company nor any Subsidiary owns real
property.  The Company and each Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or be reasonably likely to
result in a Material Adverse Effect.  Any real property and facilities held
under lease by the Company or any Subsidiary is held by it under valid,
subsisting and enforceable leases of which the Company and each Subsidiary is in
material compliance.
 
10

--------------------------------------------------------------------------------


(m)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Common Shares.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commission (other
than for persons engaged by any Investor or its investment advisor) relating to
or arising out of the issuance of the Common Shares pursuant to this Agreement.
 
(n)           Private Placement; Investment Company; U.S. Real Property Holding
Corporation.  Neither the Company nor any of its Affiliates nor any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Common Shares as contemplated hereby or (ii) cause the offering of the Common
Shares pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.  Assuming the accuracy of the
representations and warranties of the Investors set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Common Shares by the Company to the Investors as contemplated hereby. The sale
and issuance of the Common Shares hereunder does not contravene the rules and
regulations of any Trading Market on which the Common Stock is listed or
quoted.  The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(o)           Listing and Maintenance Requirements.  The Company has not, in the
twelve months preceding the date hereof, received notice (written or oral) from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.  The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(p)           Registration Rights.  None of the execution of this Agreement or
the issuance of the Common Shares as contemplated by this Agreement give rise to
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the SEC or any other governmental authority that
have not expired or been satisfied or waived.
 
(q)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Common Shares and the Investors’
ownership of the Common Shares.
 
11

--------------------------------------------------------------------------------


(r)           Disclosure.  Except for information in respect of the offering of
Common Shares contemplated hereby and in the Transaction Documents, the Company
confirms that neither it nor any officers, directors or Affiliates, has provided
any of the Investors or their agents or counsel with any information that
constitutes or might constitute material, nonpublic information (other than the
existence and terms of the issuance of Common Shares, as contemplated by this
Agreement). The Company understands and confirms that each of the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company.  To the Company’s knowledge, except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any Subsidiary or their
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.
 
(s)           Acknowledgment Regarding Investors’ Purchase of Common
Shares.  Based upon the assumption that the transactions contemplated by this
Agreement are consummated in all material respects in conformity with the
Transaction Documents, the Company acknowledges and agrees that each of the
Investors is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that no Investor  is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby.  The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its advisors and
representatives.
 
(t)           Patents and Trademarks.  The Company and each Subsidiary owns, or
possesses adequate rights or licenses to use, all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted or as proposed to be conducted.  None of the
Company’s or any Subsidiary’s Intellectual Property Rights have expired or
terminated, or are expected to expire or terminate within three years from the
date of this Agreement.  Neither the Company nor any Subsidiary is infringing
the Intellectual Property Rights of others, nor is the Company aware of any
basis for any infringement.  Except as disclosed in the SEC Reports, there is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or any Subsidiary regarding its
Intellectual Property Rights.  To the knowledge of the Company, (i) there are no
rights of third parties to any of the Company’s Intellectual Property Rights and
(ii) there is no infringement by third parties of any such Intellectual Property
Rights.  The Company has duly and properly filed or caused to be filed with the
United States Patent and Trademark Office (the “PTO”) and applicable foreign and
international patent authorities all patent applications owned by the Company
(the “Company Patent Applications”). To the knowledge of the Company, the
Company has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation in the
Company Patent Applications. The Company is not aware of any information
material to a determination of patentability regarding the Company Patent
Applications not called to the attention of the PTO or similar foreign
authority. The Company is not aware of any information not called to the
attention of the PTO or similar foreign authority that would preclude the grant
of a patent for the Company Patent Applications. The Company has no knowledge of
any information that would preclude the Company from having clear title to the
Company Patent Applications.
 
12

--------------------------------------------------------------------------------


(u)           Insurance.  The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary is engaged.  The Company has not received any
notice of cancellation of any such insurance, nor is the Company aware that it
will be unable to renew its existing insurance coverage for the Company or any
Subsidiary as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(v)           Regulatory Permits.  The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities, including without limitation the
FDA, necessary to conduct their respective businesses as presently conducted and
described in the SEC Reports (“Material Permits”), except where the failure to
possess such permits would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.  The Company
is unaware of any facts or circumstances that the Company would reasonably
expect to give rise to the revocation or modification of any Material Permits.
 
(w)           Transactions With Affiliates and Employees.  Except as set forth
or incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company that would be required to be reported on Form 10-K pursuant to
Regulation SK Item 404(a) (other than for ordinary course services as employees,
officers or directors).
 
(x)           Internal Accounting Controls.  The Company and each Subsidiary
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(y)           Sarbanes-Oxley Act; Disclosure Controls. The Company is in
compliance in all material respects with applicable requirements of the
Sarbanes-Oxley Act of 2002 and applicable rules and regulations promulgated by
the SEC thereunder, except where such noncompliance would not have, individually
or in the aggregate, a Material Adverse Effect.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and Rule 15d-15(e) under the Exchange Act).
 
13

--------------------------------------------------------------------------------


(z)           Foreign Corrupt Practices.  Neither the Company nor any Subsidiary
nor, to the knowledge of the Company, any director, officer, agent or employee
acting on behalf of the Company or any Subsidiary has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee or to any foreign or
domestic political parties or campaigns from corporate funds; (iii) violated or
is in violation in any material respect of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
(aa)           Indebtedness.  Except as disclosed in the SEC Reports, neither
the Company nor any Subsidiary (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of and is not in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect and (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.
 
14

--------------------------------------------------------------------------------


(bb)           Employee Relations.  Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a
union.  Except as disclosed in the SEC Reports, during the period covered by the
SEC Reports, no executive officer of the Company has notified the Company or any
Subsidiary that such officer intends to leave the Company or a Subsidiary, as
applicable, or otherwise terminate such officer’s employment with the Company or
a Subsidiary, as applicable.
 
(cc)           Labor
Matters.                                                      The Company and
each Subsidiary is in compliance in all material respects with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(dd)           Environmental Laws.  The Company and each Subsidiary (i) is in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) is in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(ee)           Subsidiary Rights.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.
 
(ff)           Tax Status.  The Company and each Subsidiary (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
15

--------------------------------------------------------------------------------


(gg)           Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Common Shares), other than (i) filings required
by applicable state securities laws, (ii) the filing of a Notice of Sale of
Securities on Form D with the SEC under Regulation D of the Securities Act,
(iii) the filing of any requisite notices and/or application(s) to any Trading
Market for the issuance and sale of the Common Shares and the listing of the
Common Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby and (iv) those that have been made or obtained prior
to the date of this Agreement (collectively, the “Required Approvals”).
 
(hh)           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its SEC Reports and is not so disclosed or that otherwise would have a
Material Adverse Effect.
 
(ii)           No Additional Agreements. The Company does not have any agreement
or understanding with any Investor with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
 
(jj)           Shell Company.  The Company is not, nor has it been, a “shell
company” (as such term is defined in Rule 12b-2 promulgated under the Exchange
Act) since May 9, 2007.
 
3.2           Representations and Warranties of the Investors.  Each Investor
hereby, as to itself only and for no other Investor, represents and warrants to
the Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The purchase by such Investor of the
Common Shares hereunder and the consummation of the transactions contemplated by
the Transaction Documents have been duly authorized by all necessary corporate,
partnership or other action on the part of such Investor.  This Agreement and
the Transaction Documents to which such Investor is a party or has or will
execute have been duly executed and delivered by such Investor and constitute
the valid and binding obligations of such Investor, enforceable against it in
accordance with their terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           No Public Sale or Distribution.  Such Investor is acquiring the
Common Shares in the ordinary course of business for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws, and such Investor does not have a
present arrangement to effect any distribution of the Common Shares to or
through any person or entity.
 
16

--------------------------------------------------------------------------------


(c)           Investor Status.  Such Investor is an “accredited investor” as
defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act.  Such Investor is
not a registered broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an entity engaged in the business of being a broker dealer.  Except as
otherwise disclosed in writing to the Company in such Investor’s Selling
Stockholder Questionnaire, such Investor is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
FINRA or an entity engaged in the business of being a broker dealer.
 
(d)           General Solicitation.  Such Investor is not purchasing the Common
Shares as a result of any advertisement, article, notice or other communication
regarding the Common Shares published in any newspaper, magazine or similar
media, broadcast over television or radio, disseminated over the Internet or
presented at any seminar or any other general solicitation or general
advertisement.
 
(e)           Experience of Such Investor; Risk of Loss.  Such Investor has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Common Shares, and has so evaluated the merits and risks of such
investment.  Such Investor understands that it must bear the economic risk of
this investment in the Common Shares indefinitely, and is able to bear such risk
and is able to afford a complete loss of such investment.  Such Investor has the
ability to bear the economic risks of its prospective investment in the Common
Shares and can afford the complete loss of such investment.
 
(f)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded:  (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and the merits and risks of investing in the
Common Shares; (ii) access to information (other than material non-public
information) about the Company and each Subsidiary and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Investor acknowledges receipt of copies of the SEC Reports.
 
(g)           No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Shares or
the fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.
 
17

--------------------------------------------------------------------------------


(h)           No Conflicts.  The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby or perform its
obligations hereunder.
 
(i)           Prohibited Transactions; Confidentiality.  Such Investor has not,
directly or indirectly, and no Person acting on behalf of or pursuant to any
understanding with such Investor has, engaged in any purchases or sales in any
of the Company’s securities, including derivatives thereof, including, without
limitation, any Short Sales involving any of the Company’s securities (a
“Transaction”), since the time that such Investor was first contacted by the
Company or any other Person regarding an investment in the Company.  Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any Transactions in the securities of the Company prior to the
time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.
 
(j)           No Legal, Tax or Investment Advice.  Such Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Common
Shares constitutes legal, tax or investment advice.  Such Investor has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Common
Shares and has made its own assessment and has satisfied itself concerning the
relevant tax and other economic considerations relevant to its investment in the
Common Shares.
 
(k)           Reliance on Exemptions.  Such Investor understands that the Common
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein and in the
other Transaction Documents in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire the Common Shares.
 
18

--------------------------------------------------------------------------------


(l)           Residency.  Such Investor is a resident of that jurisdiction
specified below its address on the Schedule of Investors.
 
(m)           Transfer or Resale.  Such Investor understands that:  (i) the
Common Shares have not been and are not being registered under the Securities
Act, any U.S. state securities laws or the laws of any foreign country or other
jurisdiction, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Investor shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Common Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration or (C) such Investor provides the Company with reasonable
assurance that such Common Shares can be sold, assigned or transferred pursuant
to Rule 144 promulgated under the Securities Act (or a successor rule thereto);
(ii) any sale of the Common Shares made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Common Shares under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Common Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
(n)           Legends.  Such Investor understands that the certificates
representing the Common Shares, except as set forth below, shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.
 
Such investor understands that the legend set forth above shall be removed and
the Company shall issue a certificate without such legend to the holder of the
Common Shares upon which it is stamped, if, unless otherwise required by state
securities laws, (i) such Common Shares are registered for resale pursuant to an
effective registration statement under the Securities Act and are resold
pursuant to such registration statement or (ii) in connection with a sale,
assignment or other transfer pursuant to Rule 144, such holder provides the
Company with an opinion of a law firm reasonably acceptable to the Company, in a
form reasonably acceptable to the Company, to the effect that such sale,
assignment or transfer may be made in compliance with Rule 144.
 
19

--------------------------------------------------------------------------------


(o)           Subsequent Closings; Placement Agent.  Such Investor acknowledges
that the Company may elect at its sole discretion to offer and sell additional
shares of Common Stock in one or more closings shortly after the Closing Date on
substantially identical terms to those contained in this Agreement, subject to
then-current pricing of such shares and terms and conditions in respect of a
placement agent, which placement agent may be compensated by the Company in
respect of such subsequent sales of Common Stock.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Investors covenant that the Common Shares will be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with applicable state securities laws.  In connection with any
transfer of Common Shares other than pursuant to an effective registration
statement or to the Company, the Company may require the transferor to provide
to the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act.  Notwithstanding the foregoing, the Company hereby consents to and agrees
to register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the transfer agent requests such
legal opinion, any transfer of Common Shares by an Investor to an Affiliate of
such Investor, provided that such transfer does not involve a “sale” within the
meaning of Section 2(a)(3) of the Securities Act and provided that such
Affiliate does not request any removal of any existing legends on any
certificate evidencing the Common Shares.
 
(b)           The Investors agree to the imprinting, until no longer required by
this Section 4.1(b), of the following legend on any certificate evidencing any
of the Common Shares:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.
 
20

--------------------------------------------------------------------------------


Certificates evidencing the Common Shares shall not be required to contain such
legend or any other legend (i) following any sale of such Common Shares pursuant
to an effective registration statement under the Securities Act, (ii) pursuant
to Rule 144 if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to the
Company to the effect that the Common Shares can be sold under Rule 144 or (iii)
if the holder provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC).  At such earlier time as a
legend is no longer required for certain Common Shares, the Company will no
later than five Trading Days following the delivery by an Investor to the
Company or the Transfer Agent (if delivery is made to the Transfer Agent a copy
shall be contemporaneously delivered to the Company) of (x) a legended
certificate representing such Common Shares to be transferred pursuant to a sale
under the registration statement referred to in clause (i), endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
effect transfer, and (y) an opinion of counsel to the extent required by Section
4.1(a), deliver or cause to be delivered to such transferee a certificate
representing such Common Shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that expand the restrictions on transfer set
forth in this Section.
 
4.2           Furnishing of Information.  Until the date that any Investor
owning Common Shares may sell all of them under Rule 144 of the Securities Act
(or any successor provision), the Company covenants to use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.
 
4.3           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate thereof shall, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Common Shares in a manner that would
require the registration under the Securities Act of the sale of the Common
Shares to the Investors or that would be integrated with the offer or sale of
the Common Shares for purposes of the rules and regulations of any Trading
Market.
 
4.4           Securities Laws Disclosure; Publicity.  The Company may issue a
press release in accordance with Rule 135c under the Securities Act disclosing
the transactions contemplated hereby at or before 9:00 a.m., New York time, on
the first Trading Day following execution of this Agreement.  On the Closing
Date, the Company shall file a Current Report on Form 8-K with the SEC (the “8-K
Filing”) describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K the material Transaction Documents in the form required by the Exchange
Act.  Thereafter, the Company shall timely file any filings and notices required
by the SEC or applicable law with respect to the transactions contemplated
hereby.  Except as herein provided or in connection with the filing of the 8-K
Filing, neither the Company nor any Subsidiary shall publicly disclose the name
of any Investor, or include the name of any Investor in any press release
without the prior written consent of such Investor (which consent shall not be
unreasonably withheld or delayed), unless otherwise required by law, regulatory
authority or Trading Market.
 
21

--------------------------------------------------------------------------------


4.5           Use of Proceeds.  The Company intends to use the net proceeds from
the sale of the Common Shares to fund clinical trials and preclinical studies
for its product candidates, future potential acquisitions, working capital and
general corporate purposes.  The Company also may use a portion of the net
proceeds, currently intended for general corporate purposes, to acquire or
invest in technologies, products or services that complement its
business.  Pending these uses, the Company intends to invest the net proceeds
from this offering in short-term, interest-bearing, investment-grade securities,
or as otherwise pursuant to the Company’s customary investment policies.
 
4.6           Transfer Agent Instructions.  The Company represents and warrants
that no instructions other than the Transfer Agent Instructions or instructions
consistent therewith referred to in this Section 4.6 will be given by the
Company to its transfer agent in connection with this Agreement, and that the
Common Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement, the other
Transaction Documents and applicable law.
 
4.7           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Common Shares as required under Regulation D and to provide
a copy thereof to each Investor who requests a copy in writing promptly after
such filing. The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Common Shares for sale to the Investors at the
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Common Shares required under applicable securities or
“blue sky” laws of the states of the United States following the Closing Date.
 
4.8           Listing of Common Shares. The Company shall use its Best Efforts
to list for trading all of its outstanding shares of Common Stock, on the NYSE
Amex or the NASDAQ Capital Market as soon as possible following the Closing
Date.
 
ARTICLE V
CONDITIONS
 
5.1           Conditions Precedent to the Obligations of the Investors.  The
obligation of each Investor to acquire Common Shares at the Closing is subject
to the satisfaction or waiver by such Investor, at or before the Closing, of
each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date (except for those representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such specified date); and
 
22

--------------------------------------------------------------------------------


(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           Approvals.  The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Common Shares (including all Required Approvals), all of which shall be
and remain so long as necessary in full force and effect.
 
(d)           No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market.
 
(e)           Absence of Litigation. No action, suit or proceeding by or before
any court or any governmental body or authority, against the Company or any
Subsidiary or pertaining to the transactions contemplated by this Agreement or
their consummation, shall have been instituted on or before the Closing Date,
which action, suit or proceeding would, if determined adversely, have a Material
Adverse Effect.
 
(f)           Deliverables.  The Company shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Investors.  The Company shall have delivered to the Investors those items
required by Section 2.2(a).
 
(g)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered or promulgated by
any court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(h)           Termination. This Agreement shall not have been terminated in
accordance with Section 7.1 herein.
 
5.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell the Common Shares at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date (except for those representations and warranties
that speak as of a specific date, which shall be true and correct in all
material respects as of such specified date); and
 
(b)           Performance.  The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.
 
23

--------------------------------------------------------------------------------


(c)           Approvals.  The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Common Shares (including all Required Approvals), all of which shall be
and remain so long as necessary in full force and effect.
 
(d)           Deliverables.  The Investors shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.  The Investors shall have delivered to the Company those items required
by Section 2.2(b).
 
(e)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered or promulgated by
any court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(f)           Termination. This Agreement shall not have been terminated in
accordance with Section 7.1 herein.
 
ARTICLE VI
INDEMNIFICATION
 
6.1           Indemnification of Investors. The Company will indemnify and hold
each Investor and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Investor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and reasonable costs of investigation that any such Investor
Party may suffer or incur, as a result of or relating to third party claims
against such Investor relating to any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, provided that that such a claim for
indemnification relating to any breach of any of the representations or
warranties made by the Company in this Agreement is made within one year from
the Closing. The Company will not be liable to any Investor Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor Party
in this Agreement or in the other Transaction Documents.
 
24

--------------------------------------------------------------------------------


6.2           Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 6.1, such Indemnified Person shall promptly notify
the Company in writing, and the Company shall assume the defense thereof, and
shall assume the payment of all fees and expenses;  provided, however , that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless:  (i) the Company and the Indemnified Person shall have mutually agreed
to the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them in such proceeding; provided, that,
in the case of the foregoing clauses (i) through (iii), the Company shall not
pay for more than one counsel for all Indemnified Persons. The Company shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.
 
ARTICLE VII
MISCELLANEOUS
 
7.1           Termination.  This Agreement may be terminated by the Company or
Investors having the right to acquire a majority of the Common Shares hereunder,
by written notice to the other parties, if the Closing has not been consummated
by the fifth Trading Day following the date of this Agreement; provided that no
such termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
7.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of the applicable Common Shares.
 
7.3           Entire Agreement; Further Assurances.  The Transaction Documents,
together with the Exhibits, Annexes and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Investors will execute and deliver to the
Investors such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
25

--------------------------------------------------------------------------------


7.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section  prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 6:30 p.m. (New York
City time) on any Trading Day, (c) the Trading Day following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.
 
7.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investors holding or having the right to acquire a
majority of the Common Shares at the time of such amendment or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
7.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
7.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors; provided, however
this Agreement shall be assigned to any corporation or association into which
the Company may be merged or converted or with which it may be consolidated, or
any corporation, association or other similar entity resulting from any merger,
conversion or consolidation to which the Company shall be a party without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties to this Agreement except where an instrument of
transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding.  Any Investor may assign its rights
under this Agreement to any Person to whom such Investor assigns or transfers
any Common Shares, provided (i) such transferor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of the name and address of such transferee or assignee,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) such transferee agrees in writing to
be bound, with respect to the transferred Common Shares, by the provisions
hereof that apply to the “Investors” and (v) such transfer shall have been made
in accordance with the applicable requirements of this Agreement and with all
laws applicable thereto.
 
26

--------------------------------------------------------------------------------


7.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
7.9           Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF
THE STATE OF NEVADA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
7.10           Survival.  Unless this Agreement is terminated under Section 7.1,
the representations and warranties, agreements and covenants contained herein
shall survive indefinitely or as otherwise set forth therein.
 
7.11           Execution.  This Agreement may be executed in counterparts, all
of which when taken together shall be considered one and the same agreement.  In
the event that any signature is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.
 
7.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
27

--------------------------------------------------------------------------------


7.13           Replacement of Common Shares.  If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and the execution
by the holder thereof of a customary lost certificate affidavit of that fact and
an agreement to indemnify and hold harmless the Company for any losses in
connection therewith.  The applicants for a new certificate or instrument under
such circumstances shall also pay any reasonable third-party costs associated
with the issuance of such replacement Common Shares.
 
7.14           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor hereunder or any Investor enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
7.15           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
7.16           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Documents.  The decision of each Investor to
purchase Common Shares pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder.  Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any Proceeding for such purpose.
 
[SIGNATURE PAGES FOLLOW]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 
PROLOR Biotech, Inc.
     
By:___________________________
 
Name: Shai Novik
 
Title:   President
     
Address for Notice:
 
3 Sapir Street
Weizmann Science Park
Nes-Ziona, Israel 74140
     
Facsimile No.:
 
Telephone No.:
 
Attn:
     
With a copy to:
     
Greenberg Traurig, LLP
 
1221 Brickell Avenue
Miami, FL 33131
     
Facsimile No.: 305.579.0500
 
Telephone No.: 305.579.0717
 
Attn: Robert L. Grossman
   

 
COMPANY SIGNATURE PAGE
 

--------------------------------------------------------------------------------


 
Investor Signature Page
 
IN WITNESS WHEREOF, by its execution and delivery of this signature page, the
undersigned Investor hereby joins in and agrees to be bound by the terms and
conditions of the Securities Purchase Agreement dated as of March __, 2010 (the
“Purchase Agreement”) by and among PROLOR Biotech, Inc. and the Investors (as
defined therein), as to the number of shares of Common Stock set forth across
from such Investor’s name on the Schedule of Investors, and authorizes this
signature page to be attached to the Purchase Agreement or counterparts thereof.
 



 
Name of Investor:
 
____________________________________
     
By:__________________________________
 
Name:
 
Title:
         
Address:_____________________________
____________________________________
____________________________________
 
 
Telephone No.:________________________
     
Facsimile No.:_________________________
     
Email Address:________________________



Delivery Instructions (if different than above):
c/o:_________________________________
Address:_____________________________
____________________________________
Telephone No.: ________________________
Facsimile No.: _________________________
Other Special Instructions: _______________
 
Exhibits:
 
A           Instruction Sheet for Investors
A-1        Stock Certificate Questionnaire
A-2        Investor Certificate
B            Company Transfer Agent Instructions
C            Lock-up Agreement
 

--------------------------------------------------------------------------------

